           Case 1:19-cr-00314-GLR Document 55 Filed 06/17/21 Page 1 of 2



                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                             *

                 v.                                  *   CRIMINAL NO. GLR-19-0314

DELANDO LEE BROWN                                    *

                                                 * * *

                                           SCHEDULING ORDER

        The following schedule is hereby entered to govern the course of further proceedings in this case:

        1. Motions in limine shall be filed three days prior to the pretrial conference.

        2. The (motions hearing and) pre-trial conference is scheduled for July 16, 2021, at 9:30 a.m. in

a Courtroom to be determined.

        3. At the pre-trial conference, pursuant to Local Rules 210 and 106.7, counsel shall attach tags to

all exhibits and meet for the purpose of pretrial review of exhibits, except those to be used solely for

impeachment.

        4. Voir dire

                 a. The parties shall submit joint voir dire, with noted objections, five working days prior

to the pre-trial conference.

                 b. The parties are to send a courtesy copy of the voir dire to my Chambers in addition to

forwarding it in WORD format to: mdd_GLRChambers@mdd.uscourts.gov.

        5. Jury Instructions

                 a. The Court uses a number of boilerplate instructions that address procedural issues (i.e.,

the role of the jury, what is evidence).

                 b. Requested instructions shall be patterned on L. Sand, et al., Modern Federal Jury

Instructions, and the full text of the requested instruction must be submitted with the appropriate

citation to Sand. Requests that simply reference the Sand instruction number are insufficient, unless the
           Case 1:19-cr-00314-GLR Document 55 Filed 06/17/21 Page 2 of 2



request seeks a non-substantive instruction. Any instructions patterned on precedent shall include a citation

to the relevant case(s).

                 c. The government shall submit its proposed instructions five working days prior to the

pre-trial conference.

                 d. Three working days prior to the pre-trial conference, the defendant should:

                           i. Submit a list of objections to the government’s instructions. The list need only

                              identify the objected-to instruction by number;

                           ii. Submit any additional proposed instructions.

                 e. The parties are to send a courtesy copy of the jury instructions to my Chambers in

addition to forwarding them in WORD format to: mdd_GLRChambers@mdd.uscourts.gov.

        6. The three-day jury trial will commence on August 2, 2021 at 9:30 a.m., in a Courtroom to be

determined, and continue through August 4, 2021. Counsel are reminded to review the provisions of Local

Rules 211 and 107.9 concerning courtroom etiquette.

         The parties have ten days from today to request a modification of the schedule, after which no

changes to the schedule set forth above will be permitted unless authorized by the Court for good cause

shown. Any such requests, either stipulated or ex parte, must be by motion and filed electronically.

        SO ORDERED this 17th day of June 2021.

                                                                    /s/
                                                            _________________________
                                                            George L. Russell, III
                                                            United States District Judge
